DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 5/05/2021.  Claims 1-20 remain pending.  Claims 1, 2, 7, 11, 15 and 18 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant’s amendments to the claims have overcome the claim objections and 112(b) rejections applied in the last Office Action.  The claim objections and 112(b) rejections are withdrawn.  However, an additional 112(b) rejection is applied in view of Applicant’s amendments.  See the 112(b) rejection below for more details.
	Applicant argues that neither Roche nor Tornblom disclose “a check valve assembly in fluid communication with at least one of the plurality of ports to provide at least one of an additional checked flow therefrom or an additional checked flow therethrough” as required by claim 1.  Applicant states that installing a check valve in the inlet only allows “normal flow” from the inlet to the outlet or prevents flow from the outlet to the inlet.  The Examiner respectfully disagrees.  Modifying Roche to include a check valve in one of the ports, such as port A, would necessarily provide an additional checked flow therethrough or therefrom as required by claim 1.  In Fig. 8, see how the 
	Applicantr further argues that the 103 rejection for claim 7 is not proper because in re Kuhle does not set forth, nor does the Office cite to any holding that there is any requirement whatsoever that any single element in a patent application must solve a stated problem independent of the remaining elements and their arrangement in the claim.  The Examiner agrees with the Applicant that each claimed element does not require criticality in order to satisfy requirements for a patent.  However, the rejection for claim 7 does not hinge on the fact that there is no criticality in the specification.  Claim 7 is rejected because a PHOSITA would be able to modify the orientation of the port body to extend in a transverse location.  The motivation for doing so is that having the check housing extend along an axis transverse to a flow axis of the port body does not solve any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  The absence of criticality is merely additional rationale to help support the main rejection made as outlined above.  Additionally, Applicant’s statement that the entire disclosure teaches criticality is not persuasive.  Nowhere in the original specification does the Applicant state that port orientation provides any benefit to the design.  To the contrary, para. [0045] explicitly states that 
	Applicant also argues that Tornblom does not disclose wherein the check valve assembly is configured to transition from the closed position to the open position upon a transitioning of the valve member such that flow is one of reduced or prevented through another one of the port bodies of the plurality of port bodies.  The Examiner respectfully disagrees.  In para. [0048] and [0049] of Tornblom, it is clear that the valve member may be joined to the housing to be sealingly engaged and control flow through each of the primary inlets 130a-d and secondary inlet 140.  The valve member may be controlled such that 140 is not in fluid communication with 150 and also can configured such that 140 is in fluid communication with 150.  Therefore, the valve is in fact configured to meet the limitation above.  Because of this, the 103 rejection is maintained.
	Applicant also argues that the 103 rejection over claim 18 is not proper.  For the same reasons as applied above with respect to the argument over claim 7, this rejection is still deemed proper as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 7, the claim introduces “one port body of the plurality of port bodies both” in line 12 and again in line 14.  It is not clear if the Applicant is intending to reference the same “one port body” or introduce a different “one port body”.  Please amend the claim accordingly. 
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al. (US 2017/0152957, hereafter “Roche”) in view of Tornblom (US 2014/0346386).
Regarding claim 1, Roche discloses a multi-port valve (700; Figs. 7-13), comprising: a housing (the housing portion of 700 which each of the ports A, B, C, D and E are secured within) defining an internal cavity (the internal cavity of 700), the housing further comprising a plurality of ports (each port of the five ports of the housing connected to the respective port A, B, C, D and E), wherein each of the plurality of ports is in communication with the internal cavity (Figs. 7-13); a valve member (the valving member in the center of 700 which controls the fluid flow between each port as shown best in Figs. 8-13) rotatably disposed within the internal cavity (para. [0055]); at least one seal member (each of the seal members, Figs. 16A-C, 17A-C which are installed around the respective port body as shown in Figs. 8-13) sealingly positioned between the valve member and at least one of the plurality of ports, but fails to disclose a check valve assembly in fluid communication with at least one of the plurality of ports to provide at least one of an additional checked flow therefrom or an additional checked flow therethrough.
Tornblom teaches a multi-port valve (100) comprising a check valve assembly (as mentioned in para. [0051]) in fluid communication with at least one of the plurality of ports to provide at least one of an additional checked flow therefrom or an additional checked flow therethrough.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify one of the ports, such as port A, of 
Regarding claim 2, Roche in view Tornblom further disclose the multi-port valve of claim 1, wherein the plurality of ports includes a first port (the port of the housing connected to port A), a second port (the port of the housing connected to port B), and a third port (the port of the housing connected to port C), wherein the first port, the second port, and the third port of the plurality of ports are arranged relative to one another such that they are angularly spaced apart from one another in an angular direction and situated at a same axial height relative to a longitudinal axis of the housing. (Figs. 8-13)
Regarding claim 3, Roche in view Tornblom further disclose the multi-port valve of claim 1, further comprising a plurality of port bodies (each respective body of port A, B and C), respectively received in the plurality of ports such that one port body of the plurality of port bodies is received in one port of the plurality of ports.
Regarding claim 4, Roche in view Tornblom further disclose the multi-port valve of claim 3, wherein the at least one seal member includes a plurality of seal members, respectively sealing against one port body of the plurality of port bodies. (as shown in Figs. 8-13, 16A-C and 17A-C)
Regarding claim 5, Roche in view Tornblom further disclose the multi-port valve of claim 4, wherein each seal member of the plurality of seal members respectively 
Regarding claim 6, Roche in view Tornblom further disclose the multi-port valve of claim 5, wherein each seal member of the plurality of seal members axially seals against the valve member. (Figs. 8-13)
Regarding claim 7, Roche discloses a multi-port valve (700; Figs. 7-13), comprising: a housing (the housing portion of 700 which each of the ports A, B, C, D and E are secured within) defining an internal cavity (the internal cavity of 700), the housing further comprising a plurality of ports (each port of the five ports of the housing connected to the respective port A, B, C, D and E), wherein each of the plurality of ports is in communication with the internal cavity (Figs. 7-13); a valve member (the valving member in the center of 700 which controls the fluid flow between each port as shown best in Figs. 8-13) rotatably disposed within the internal cavity (para. [0055]); at least one seal member (each of the seal members, Figs. 16A-C, 17A-C which are installed around the respective port body as shown in Figs. 8-13) sealingly positioned between the valve member and at least one of the plurality of ports; further comprising a plurality of port bodies (each respective body of port A, B and C), respectively received in the plurality of ports such that one port body of the plurality of port bodies is received in one port of the plurality of ports, but fails to disclose a check valve assembly in fluid communication with at least one of the plurality of ports to provide at least one of an additional checked flow therefrom or a checked flow therethrough, and the check housing extends along an axis transverse to a flow axis of the one port body of the plurality of port bodies.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify one of the ports, such as port A, of Roche to include a check valve as taught by Tornblom since this is combining prior art elements (check valves) according to known methods (securing a check valve in a fluid line) to yield predictable results (providing a fluid line with a check valve).  The motivation for doing so is to ensure unidirectional flow through the port is provided as desired by the user and prevent any back flow. (para. [0051])
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the orientation of the port body with respect to the check housing such that the check housing extends along an axis transverse to a flow axis of the one port body of the plurality of port bodies since applicant has not disclosed that having the check housing extend along an axis transverse to a flow axis of the one port body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the check housing extends along an axis transverse to a flow axis of the one port body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification 
As is shown in the illustrated embodiment, check housing 50 and the check valve assembly contained herein are arranged along a flow axis defined by check port body 28 (i.e. the longitudinal axis of check port body 28) that is transverse to the longitudinal axis of port body 26. In the illustrated embodiment, the flow axis defined by check port body 28 is arranged perpendicular to the longitudinal axis of port body 26, for non-limiting example.
Regarding claim 8, Roche in view Tornblom further disclose the multi-port valve of claim 7, wherein the check housing contains the check valve assembly. (as taught by Tornblom)
Regarding claim 9, Roche in view Tornblom further disclose the multi-port valve of claim 8, wherein a check port body (the body connected to the check housing as taught by Tornblom) is mounted to the check housing and constrains the check valve assembly within the check housing.
Regarding claim 10, Roche discloses a multi-port valve (700; Figs. 7-13), comprising: a housing (the housing portion of 700 which each of the ports A, B, C, D and E are secured within) defining an internal cavity (the internal cavity of 700), the housing further comprising a plurality of ports (each port of the five ports of the housing connected to the respective port A, B, C, D and E), wherein each of the plurality of ports is in communication with the internal cavity (Figs. 7-13), wherein a plurality of port bodies (each respective body of port A, B, C, D and E) are respectively received in the 
Tornblom teaches a check valve assembly (as mentioned in para. [0051]) mounted to one of the plurality of port bodies (the body for 190), the check valve assembly having a closed position wherein fluid flow through the check valve assembly from the port body the check valve assembly is mounted to is prevented, and an open position wherein fluid flow through the check valve assembly from the port body the check valve assembly is mounted to is allowed; and wherein the check valve assembly is configured to transition from the closed position to the open position upon a transitioning of the valve member such that flow is one of reduced or prevented through another one of the port bodies of the plurality of port bodies. (para. [0051], [0060]; see 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify one of the ports, such as port A, of Roche to include a check valve as taught by Tornblom since this is combining prior art elements (check valves) according to known methods (securing a check valve in a fluid line) to yield predictable results (providing a fluid line with a check valve).  The motivation for doing so is to ensure unidirectional flow through the port is provided as desired by the user and prevent any back flow. (para. [0051])
Regarding claim 11, Roche in view Tornblom further disclose the multi-port valve of claim 10, wherein the plurality of ports includes a first port (the port of the housing connected to port A), a second port (the port of the housing connected to port B), and a third port (the port of the housing connected to port C), wherein the first port, the second port, and the third port of the plurality of ports are arranged relative to one another such that they are angularly spaced apart from one another in an angular direction and situated at a same axial height relative to a longitudinal axis of the housing. (Figs. 8-13)
Regarding claim 12, Roche in view Tornblom further disclose the multi-port valve of claim 10, wherein the at least one seal member includes a plurality of seal members, respectively sealing against one port body of the plurality of port bodies. (as shown in Figs. 8-13, 16A-C and 17A-C)
Regarding claim 13, Roche in view Tornblom further disclose the multi-port valve of claim 12, wherein each seal member of the plurality of seal members respectively 
Regarding claim 14, Roche in view Tornblom further disclose the multi-port valve of claim 13, wherein each seal member of the plurality of seal members axially seals against the valve member. (Figs. 8-13)
Regarding claim 15, Roche in view Tornblom further disclose the multi-port valve of claim 10, wherein one port body of the plurality of port bodies includes a check housing (the housing portion of the check valve as taught by Tornblom), but fails to disclose the check housing extends along an axis transverse to a flow axis of the one port body of the plurality of port bodies.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the orientation of the port body with respect to the check housing such that the check housing extends along an axis transverse to a flow axis of the one port body of the plurality of port bodies since applicant has not disclosed that having the check housing extend along an axis transverse to a flow axis of the one port body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the check housing extends along an axis transverse to a flow axis of the one port body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to 
As is shown in the illustrated embodiment, check housing 50 and the check valve assembly contained herein are arranged along a flow axis defined by check port body 28 (i.e. the longitudinal axis of check port body 28) that is transverse to the longitudinal axis of port body 26. In the illustrated embodiment, the flow axis defined by check port body 28 is arranged perpendicular to the longitudinal axis of port body 26, for non-limiting example.
Regarding claim 16, Roche in view Tornblom further disclose the multi-port valve of claim 15, wherein the check housing contains the check valve assembly. (as taught by Tornblom)
Regarding claim 17, Roche in view Tornblom further disclose the multi-port valve of claim 16, wherein a check port body (the body connected to the check housing as taught by Tornblom) is mounted to the check housing and constrains the check valve assembly within the check housing.
Regarding claim 18, Roche discloses a multi-port valve (700; Figs. 7-13), comprising: a housing (the housing portion of 700 which each of the ports [port A, B, C, D and E are secured within) defining an internal cavity (the internal cavity of 700), the housing further comprising a plurality of ports (each port of the five ports of the housing connected to the respective port A, B, C, D and E), wherein each of the plurality of ports is in communication with the internal cavity (Figs. 7-13), wherein a plurality of port bodies (each respective body of port A, B, C, D and E) are respectively received in the plurality of ports; a valve member (the valving member in the center of 700 which 
Tornblom teaches a multi-port valve (100) comprising a check valve assembly (as mentioned in para. [0051]) in fluid communication with at least one of the plurality of ports within a check housing (the housing portion of the check valve).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify one of the ports, such as port A, of Roche to include a check valve as taught by Tornblom since this is combining prior art elements (check valves) according to known methods (securing a check valve in a fluid line) to yield predictable results (providing a fluid line with a check valve).  The motivation for doing so is to ensure unidirectional flow through the port is provided as desired by the user and prevent any back flow. (para. [0051])
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the orientation of the port body with respect to the check housing such that the check housing extends along an axis transverse to a flow axis of the one port body of the plurality of port bodies since applicant has not disclosed that having the check housing extend along an axis 
Furthermore, absent a teaching as to criticality that the check housing extends along an axis transverse to a flow axis of the one port body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, in para. [0045] of the specification, Applicant merely states that:
As is shown in the illustrated embodiment, check housing 50 and the check valve assembly contained herein are arranged along a flow axis defined by check port body 28 (i.e. the longitudinal axis of check port body 28) that is transverse to the longitudinal axis of port body 26. In the illustrated embodiment, the flow axis defined by check port body 28 is arranged perpendicular to the longitudinal axis of port body 26, for non-limiting example.
Regarding claim 19, Roche in view Tornblom further disclose the multi-port valve of claim 18, wherein the at least one seal member includes a plurality of seal members, respectively sealing against one port body of the plurality of port bodies. (as shown in Figs. 8-13, 16A-C and 17A-C)
Regarding claim 20, Roche in view Tornblom further disclose the multi-port valve of claim 19, wherein each seal member of the plurality of seal members respectively axially overlaps an end portion of each port body such that a radial seal is formed between each seal member and each respective port body. (Figs. 8-13)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753